UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 17, 2013 SYMETRA FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-33808 20-0978027 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 777 108th Avenue NE, Suite 1200 Bellevue, Washington (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (425) 256-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 17, 2013, Symetra Financial Corporation (“Symetra”) purchased 6,089,999 shares of its common stock from certain affiliates of Vestar Capital Partners (“Vestar”) for a cash purchase price of $13.4325 per share. On May 21, 2013, Symetra’s board of directors authorized the expansion of its current stock repurchase program up to a total of 16 million shares of the company’s outstanding common stock from the previously authorized amount of 10 million shares. Under the stock repurchase program, purchases may be made from time to time in the open market, in accelerated stock buyback arrangements, in privately negotiated transactions or otherwise. The timing and amount of any stock repurchases will be based on market conditions and other considerations. The program may be modified, extended or terminated by the board of directors at any time. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SYMETRA FINANCIAL CORPORATION By: /s/ David S. Goldstein Name: David S. Goldstein Title: Senior Vice President, General Counsel and Secretary Date: May 21, 2013
